United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1637
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Billy J. Ford,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 21, 2008
                                  Filed: February 4, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Billy J. Ford appeals the 96-month prison sentence the district court1 imposed
after he pleaded guilty to being a felon in possession of a firearm, in violation of 18
U.S.C. § 922(g). Ford argues on appeal that his sentence, at the top of his undisputed
advisory Guidelines range, is unreasonable because the district court did not expressly
address the 18 U.S.C. § 3553(a) factors, because the court overemphasized his
criminal history, and because the court’s comments at sentencing were not specific to
him or his crime.

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       In determining Ford’s sentence, the district court was not required expressly to
address the section 3553(a) factors. See United States v. Gillispie, 487 F.3d 1158,
1162-63 (8th Cir. 2007) (mechanical recitation of factors is not required). The record
demonstrates that the court had before it ample information relevant to the section
3553(a) factors, including Ford’s extensive criminal history and record of misconduct
in prison. See Rita v. United States, 127 S. Ct. 2456, 2468-69 (2007) (inferring
district court’s reasoning from context and examination of whole record). Nothing in
the record suggests that the district court overemphasized Ford’s criminal history or
otherwise misapplied the section 3553(a) factors, and the court’s comments at
sentencing were in direct response to Ford’s statements in allocution and were not
improper. We therefore conclude that Ford’s within-Guidelines-range sentence is not
unreasonable. See United States v. Denton, 434 F.3d 1104, 1113 (8th Cir. 2006)
(sentence within Guidelines range is presumptively reasonable); see also Rita, 127
S. Ct. at 2462 (approving appellate presumption of reasonableness).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-